United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1498
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Gregory Willis,                         *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                               Submitted: May 5, 2006
                                  Filed: May 11, 2006
                                   ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Willis appeals the 180-month prison sentence the district court*
imposed after Willis pleaded guilty to bank robbery. On appeal, counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

       To the extent the Anders brief can be read to challenge the reasonableness of
the sentence imposed, Willis’s argument fails. See United States v. Dalton, 404 F.3d
1029, 1032 (8th Cir. 2005) (reasonableness standard of review under United States v.

      *
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
Booker, 543 U.S. 220 (2005), is equivalent to abuse-of-discretion standard of review).
The sentence was within the properly calculated Guidelines range, and there is nothing
in the record to suggest Willis could meet his burden to rebut the presumption of
reasonableness. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.)
(sentence within Guidelines range is presumptively reasonable; defendant bears
burden to rebut presumption of reasonableness), cert. denied, 126 S. Ct. 840 (2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment and grant counsel's motion to withdraw.
                       ______________________________




                                         -2-